Case 3:14-cv-00751-GPC-AGS Document 626 Filed 04/16/19 PageID.28251 Page 1 of 2



    1

    2

    3

    4

    5

    6

    7

    8                           UNITED STATES DISTRICT COURT
    9                      SOUTHERN DISTRICT OF CALIFORNIA
   10

   11   BONA FIDE CONGLOMERATE, INC., Case No.: 14cv0751 GPC (AGS)
   12
                           Plaintiff,              ORDER GRANTING JOINT
   13                                              MOTION TO AMEND
                                                   SCHEDULING ORDER [ECF NO.
   14                          v.                  614]
   15   SOURCEAMERICA, et al.,
   16                      Defendants.
   17
        AND RELATED COUNTERCLAIMS
   18
   19

   20         On April 15, 2019, the parties filed a Joint Motion to Amend the Scheduling
   21   Order [ECF No. 614].
   22         Good cause appearing, IT IS HEREBY ORDERED that the following
   23   dates are continued:
   24         (1)    The Rule 26(a)(3) pretrial disclosures deadline, currently scheduled
   25   for April 22, 2019, to June 7, 2019;
   26         (2)    The deadline to meet and confer on the pretrial order (“PTO”),
   27   currently scheduled for May 1, 2019, to June 14, 2019;
   28         (3)    The deadline for plaintiff to provide the PTO to defense, currently

                                                             Case No. 14cv0751 GPC (AGS)
Case 3:14-cv-00751-GPC-AGS Document 626 Filed 04/16/19 PageID.28252 Page 2 of 2



    1   scheduled for May 22, 2019, to July 5, 2019;
    2         (4)   The deadline to lodge the PTO, currently scheduled for June 6, 2019,
    3   to July 19, 2019; and
    4         (5)   The final pretrial conference, currently scheduled for July 12, 2019, at
    5   1:30 p.m., to August 2, 2019, at 1:30 p.m.
    6

    7         IT IS SO ORDERED.
    8

    9   DATED: APRIL 15, 2019
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28

                                                 2
                                                               Case No. 14cv0751 GPC (AGS)
